Citation Nr: 0432677	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  92-22 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to an increased (compensable) rating for 
hemorrhoids.  

(The veteran's claim for compensation benefits under 
38 U.S.C.A. § 1151 is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney-at-law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from November 1961 to 
November 1963. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1991 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the veteran's claim seeking entitlement to an 
increased (compensable) rating for hemorrhoids, and 
determined that the veteran had not submitted new and 
material evidence in order to reopen his claim of service 
connection for residuals of a right shoulder injury.
 
The veteran's appeal was initially remanded by the Board in 
March 1994.  When the veteran's claim was before the Board 
again in December 1996, the Board remanded the issue of an 
increased (compensable) rating for hemorrhoids, and reopened 
the claim of residuals of a right shoulder injury, and then 
denied the claim on the merits.  The veteran appealed these 
determinations to the United States Court of Appeals for 
Veterans Claims (Court), and in March 1998, the Court vacated 
and remanded the Board's decision regarding these two issues.  

Regarding the issue of service connection for a cervical 
spine disability, it is noted that the veteran did not submit 
a timely notice of disagreement with the August 1995 
notification sent to the veteran.  However, the Court 
characterized the issue as inextricably intertwined with the 
issue of service connection for a right shoulder disability, 
and in October 1998, the Board accepted jurisdiction of this 
issue.  

During the course of the appeal, the veteran's appeal was 
transferred to the Detroit, Michigan, Regional Office.  

The issues addressed in the REMAND portion of the decision 
below are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

The veteran's claim requires further development to ensure 
compliance with the notice and duty-to-assist provisions of 
the Veteran's Claims Assistance Act of 2000 (VCAA) 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002).  In particular, 
the veteran has not yet been sent a letter in which the duty 
to notify and duty to assist provisions of the VCAA are 
described.  

The duty to assist includes conducting a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior medical treatment.  Green v. 
Derwinski, 1 Vet.App. 121 (1991).  In light of the need to 
remand the veteran's claim for the development cited above, 
and the fact that the veteran has not had a VA examination 
since May 1999, it is determined that the veteran should be 
afforded a VA examination to determine the severity of his 
hemorrhoids. 

Hence, this case is REMANDED to the AMC for the following 
action:

1.  The AMC should send the veteran a 
VCAA letter, which explains the relevant 
portions of the Veterans Claims 
Assistance Act of 2000 (VCAA) and its 
implementing regulations. See 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.102, 3.159.  The AMC must 
ensure that the case is developed in 
accordance with all notice and duty-to-
assist provisions of VCAA.  The veteran 
and his representative must be notified 
of any information and medical or lay 
evidence that is necessary to 
substantiate the claims of service 
connection for right shoulder and 
cervical spine disabilities (to include 
as due to aggravation of a pre-existing 
condition) as well as for an increased 
(compensable) rating for hemorrhoids, 
which information and evidence, if any, 
the claimant is required to provide to 
VA, and which information and evidence, 
VA is required to provide.  The veteran 
should also be requested to provide any 
evidence in his possession that pertains 
to his claim.  

2.  The AMC should schedule the veteran 
for a VA examination in order to determine 
the current severity of his hemorrhoids.  
A complete rationale for any opinion 
expressed must be provided.  The examiner 
should review the claims file in 
conjunction with conducting the 
examination.  The examiner's report must 
include answers to the following 
questions:

a.  Does the veteran have 
hemorrhoids which can be described 
as either mild or moderate?

b.  Does the veteran have 
hemorrhoids which can be described 
as either large or thrombotic?

c.  Does the veteran have 
hemorrhoids which are irreducible, 
with excessive redundant tissue, 
evidencing frequent recurrences?

d.  Does the veteran have 
hemorrhoids with persistent bleeding 
and with secondary anemia?

e.  Does the veteran have 
hemorrhoids with fissures?

3.  Thereafter, the AMC should 
readjudicate the veteran's claims for an 
increased rating for an increased 
(compensable) rating for hemorrhoids, as 
well as for service connection for 
cervical spine and right shoulder 
disabilities.  The AMC should determine 
whether an extraschedular rating is 
appropriate pursuant to 38 C.F.R. 
§ 3.321(b).  If the benefit sought on 
appeal remain denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





